                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AMANDA BENSON,

                   Plaintiff,                             4:18CV3127

       vs.
                                                            ORDER
CITY OF LINCOLN, a political
subdivision; CHRIS BEUTLER, TOM
CASADY, DOUG MCDANIEL, TIM
LINKE, LEO BENES, ERIC JONES,
DARREN MERRYMAN, and SHAWN
MAHLER,

                   Defendants.




       IT IS ORDERED that the motion to withdraw filed by Elizabeth D. Elliott, as
counsel of record for Defendants, (Filing No. 44), is granted. Elizabeth D. Elliott
shall no longer receive electronic notice in this case.


      Dated this 5th day of February, 2020.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
